Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 04-1333

                        RAMONITA MEDINA-PEREZ,

                         Plaintiff, Appellant,

                                      v.

      JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                         Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF PUERTO RICO

         [Hon. José Antonio Fusté, U.S. District Judge]


                                   Before

                        Selya, Lynch and Lipez,
                            Circuit Judges.


     Melba N. Rivera-Camacho on brief for appellant.
     H.S. Garcia, United States Attorney, Lisa E. Bhatia, Assistant
U.S. Attorney, and Nancy B. Salafia, Assistant Regional Counsel,
Social Security Administration, on brief for appellee.



                            October 29, 2004
           Per Curiam.   Claimant Ramonita Medina-Perez has appealed

a   district   court   judgment   affirming     the   decision   of     the

Commissioner of Social Security which denied her application for

disability insurance benefits.     We affirm.

           Claimant first argues that the Administrative Law Judge

("ALJ") failed to properly assess her credibility and did not

sufficiently support his finding that the claimant's subjective

complaints of pain were "not totally credible." One of the reasons

the ALJ partially discounted the claimant's testimony was because

"the   claimant's   description   of    her   limitations   impresses    as

inconsistent with the record when considered in its entirety."           We

have examined the record and find substantial evidence to support

the ALJ's finding of discrepancies between the claimant's testimony

and the objective medical evidence.           These discrepancies amply

support the ALJ's conclusion that the claimant was not totally

credible in respect to her subjective complaints of pain.

           Claimant next argues that the ALJ did not properly

consider the medical evidence and substituted his opinion for those

of the physicians on record.      We find claimant's argument without

merit.

           Finally, claimant argues that the ALJ did not account for

the non-exertional limitations caused by her herniated discs,

carpal tunnel syndrome, and mental disorder. The ALJ, however, did

take her non-exertional limitations into account in finding that


                                  -2-
she was limited to a "narrow range" of light work.   Moreover, these

findings have substantial support in the record.

          The judgment of the district court is affirmed.    See 1st

Cir. R. 27(c).




                               -3-